                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN HUNTER,                                    Case No. 18-cv-07788-EMC
                                   8                    Plaintiff,
                                                                                           ORDER OF DISMISSAL WITH LEAVE
                                   9             v.                                        TO AMEND
                                  10     B. GODINEZ, et al.,                               Docket Nos. 1, 4
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                      I.       INTRODUCTION
                                  14          Adrian Hunter, a prisoner currently housed at the California Men’s Colony in San Luis
                                  15   Obispo, filed this pro se civil rights action under 42 U.S.C. § 1983. His complaint is now before
                                  16   the Court for review under 28 U.S.C. § 1915A. His motion for appointment of counsel also is
                                  17   before the Court for review.
                                  18                                      II.      BACKGROUND
                                  19          The complaint alleges the following about an incident that occurred at Salinas Valley State
                                  20   Prison, where Mr. Hunter was then housed: When a fight broke out near the telephones on
                                  21   October 29, 2017, Mr. Hunter left the area and sat down by the shower. Correctional officer (C/O)
                                  22   Godinez “went towards the fight” and C/O Lieathe “walked toward [Mr. Hunter] angry with his
                                  23   can of O.C. and pointed it straight at [Mr. Hunter’s] face and said are you up in this?” Docket No.
                                  24   1 at 4. The prayer for relief asks that C/O Lieathe “be put up on charges of attempt assault of use
                                  25   of force” and that Mr. Hunter be awarded damages. Id. (errors in source)
                                  26                                       III.      DISCUSSION
                                  27          A federal court must engage in a preliminary screening of any case in which a prisoner
                                  28   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28
                                   1   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                   2   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                   3   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                   4   Even if § 1915A(a) screening is not called for because relief is not sought from a governmental

                                   5   entity, officer or employee, the court may review a complaint filed in forma pauperis to fulfill its

                                   6   duty under 28 U.S.C. § 1915(e)(2) to dismiss the case if it is frivolous or malicious or fails to state

                                   7   a claim on which relief may be granted. Pro se pleadings must be liberally construed. See

                                   8   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  10   right secured by the Constitution or laws of the United States was violated and (2) that the

                                  11   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  12   U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13          An Eighth Amendment violation may occur when prison officials “maliciously and

                                  14   sadistically use force to cause harm, but “not every malevolent touch by a prison guard or official

                                  15   gives rise to an Eighth Amendment violation.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). “The

                                  16   Eighth Amendment's prohibition of ‘cruel and unusual’ punishments necessarily excludes from

                                  17   constitutional recognition de minimis uses of physical force, provided that the use of force is not of

                                  18   a sort ‘repugnant to the conscience of mankind.’” Id. (citation omitted).

                                  19          Verbal harassment alone is not actionable under 42 U.S.C. § 1983. See Freeman v.

                                  20   Arpaio, 125 F.3d 732, 738 (9th Cir. 1997), overruled in part on other grounds by Shakur v.

                                  21   Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008); Burton v. Livingston, 791 F.2d 97, 99 (8th Cir.

                                  22   1986) (“mere words, without more, do not invade a federally protected right”); cf. Watison v.

                                  23   Carter, 668 F.3d 1108, 1113 (9th Cir. 2012) (“‘the exchange of verbal insults between inmates

                                  24   and guards is a constant, daily ritual observed in this nation's prisons’ of which ‘we do not

                                  25   approve,’ but which do not violate the Eighth Amendment.”). Allegations of mere threats also are

                                  26   not cognizable under § 1983. See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987) (mere threat

                                  27   does not amount to constitutional wrong, nor do allegations that naked threat was for purpose of

                                  28   denying access to courts compel contrary result).
                                                                                          2
                                   1           Even with liberal construction, the complaint does not state a claim for a violation of Mr.

                                   2   Hunter’s constitutional rights. The complaint indicates that C/O Lieathe pointed a can of pepper

                                   3   spray at Mr. Hunter, but did not actually discharge any pepper spray from that can. Merely

                                   4   pointing a can of pepper spray at a person does not amount to cruel and unusual punishment. The

                                   5   fact that C/O Lieathe made a comment that Mr. Hunter apparently interprets as a threat does not

                                   6   change things because mere words do not amount to a constitutional violation. A claim is not

                                   7   stated against C/O Lieathe. A claim also is not stated against the other defendant, C/O Godinez,

                                   8   who is not alleged to have done anything other than to go towards the fight in an area from which

                                   9   Mr. Hunter had just departed. The complaint is dismissed with leave to amend.

                                  10           Mr. Hunter may file an amended complaint in which he alleges additional facts, if he has

                                  11   any, to suggest that the event was more than mere threatening words from one correctional officer

                                  12   or that the two correctional officers did something else to violate his constitutional rights. Mr.
Northern District of California
 United States District Court




                                  13   Hunter is cautioned that he must be careful to allege facts showing the basis for liability for each

                                  14   individual defendant in his amended complaint. He should not refer to them as a group (e.g., “the

                                  15   defendants”); rather, he should identify each involved defendant by name and link each of them to

                                  16   his claim by explaining what each defendant did or failed to do that caused a violation of his

                                  17   constitutional rights. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (liability may be

                                  18   imposed on individual defendant under § 1983 only if plaintiff can show that defendant

                                  19   proximately caused deprivation of federally protected right).

                                  20           Mr. Hunter has requested that counsel be appointed to represent him in this action. A

                                  21   district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an

                                  22   indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328,

                                  23   1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on the merits

                                  24   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal

                                  25   issues involved. See id. Neither of these factors is dispositive and both must be viewed together

                                  26   before deciding on a request for counsel under § 1915(e)(1). Exceptional circumstances are not

                                  27   present at this time because Mr. Hunter has not yet submitted a pleading that states a claim, let

                                  28   alone shows any likelihood of success on the merits. Mr. Hunter’s request for appointment of
                                                                                           3
                                   1   counsel to represent him in this action is DENIED. Docket No. 4.

                                   2                                       IV.       CONCLUSION

                                   3          The complaint fails to state a § 1983 claim upon which relief may be granted. Leave to

                                   4   amend is granted so that Mr. Hunter may attempt to allege the violation of his constitutional rights

                                   5   in an amended complaint. The amended complaint must be filed no later than May 17, 2019, and

                                   6   must include the caption and civil case number used in this order and the words AMENDED

                                   7   COMPLAINT on the first page. Mr. Hunter is cautioned that his amended complaint must be a

                                   8   complete statement of his claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir.

                                   9   2012) (en banc) (“For claims dismissed with prejudice and without leave to amend, we will not

                                  10   require that they be repled in a subsequent amended complaint to preserve them for appeal. But for

                                  11   any claims voluntarily dismissed, we will consider those claims to be waived if not repled.”)

                                  12   Failure to file the amended complaint by the deadline will result in the dismissal of the action.
Northern District of California
 United States District Court




                                  13          Mr. Hunter’s motion for appointment of counsel is DENIED. Docket No. 4.

                                  14          Mr. Hunter is reminded that he must write the following case name and case number on the

                                  15   first page of every document he files in this action: Hunter v. Godinez, No. 18-cv-7788 EMC.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: April 16, 2019

                                  20

                                  21                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
